Citation Nr: 1014486	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  05-32 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1969.  The Veteran was awarded the Combat Infantryman 
Badge (CIB), Silver Star, and Bronze Star.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois which denied service connection for PTSD.  

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in May 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.

This claim came before the Board in July 2009, when a remand 
was ordered for additional development.  The Board finds that 
the remand order has been substantially complied with and the 
appeal is ready for review.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998)


FINDINGS OF FACT

1.  The Veteran has combat service, as demonstrated by 
receipt of a CIB.

2.  No acquired psychiatric disorder was noted at any time 
during or for decades after service separation, and the 
preponderance of the competent medical evidence on file shows 
that the Veteran has dementia, unrelated to service, and 
there does not appear to be a valid diagnosis of PTSD or 
generalized anxiety disorder related to service or any event 
of service.




CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder have not been met. 38 U.S.C.A. §§ 1110, 
1154 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Certain chronic diseases, such as psychosis, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for a disability 
initially diagnosed after service when all of the evidence 
shows it to have been incurred in service.  38 C.F.R. § 
3.303(d) (2009).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran asserts that he has PTSD due to stressful combat-
related events.

Service treatment records are negative for any symptoms, 
diagnosis, or treatment of an acquired psychiatric disorder.  
Specifically, according to the April 1969 separation 
examination, the Veteran's psychiatric evaluation was normal.

The Veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was light weapons infantryman.  
The Veteran was awarded the CIB, in addition to the Bronze 
Star Medal, National Defense Service Medal (NDSM), and 
others.  Accordingly, the Veteran is a "combat Veteran," 
and his testimony can establish the occurrence of the claimed 
in-service stressors.  Therefore, the next question is 
whether there is a diagnosis of an acquired psychiatric 
disorder, to include PTSD, as contemplated under 38 C.F.R. § 
3.304(f).

In April 2001, the Veteran underwent a VA examination.  The 
diagnosis at that time was likely alcohol abuse and possible 
mild dementia.

An August 2001 private treatment note, from A.B., reported 
that the Veteran appears to have alcohol dependence.  He 
further noted that the alcohol to a degree masks the PTSD, 
but symptoms are consistent with PTSD and the Veteran's GAF 
was 52.  

According to a February 2002 VA treatment report, Dr. L.M. 
noted that the Veteran has PTSD more likely than not related 
to his time in Vietnam.  She further remarked on the 
Veteran's nightmares and flashbacks, and noted that he 
experiences hyperarousal and avoidance of having his back to 
anybody and crowds in groups.

The Veteran underwent a VA examination in July 2002. The 
examiner noted that the Veteran had alcohol abuse and 
possible mild dementia.  While the Veteran did have 
hyperarousal and flashbacks in the past, he never described 
avoidance, excessive guilt or the other criteria required for 
a DSM-IV diagnosis.  The July 2002 VA examiner indicated that 
the Veteran experiences some flashbacks, vivid dreams, and 
crying episodes, but concluded that he did not meet any other 
criteria for PTSD. 

A February 2005 treatment report from L.M. reports that the 
Veteran has PTSD secondary to his time in service.

In a March 2005 letter, A.B. indicated that the Veteran 
appears to be alcohol dependent and exhibits symptoms of 
PTSD.

The Veteran underwent a 2nd VA examination in April 2005.  
The diagnoses were anxiety disorder, NOS (PTSD versus 
substance induce anxiety disorder), cognitive disorder, NOS, 
and alcohol abuse.  She further noted that the Veteran has 
symptoms of PTSD, although it is much more likely that his 
other illnesses are causing primary impairment, and that he 
has insufficient avoidance symptoms to qualify for a complete 
diagnosis according to DSM-IV.  According to her June 2005 
addendum, the examiner reported that the Veteran did not meet 
the full criteria for PTSD.  However, the Veteran had 
symptoms of anxiety that are best characterized as anxiety 
disorder, not otherwise specified (NOS), as she could not 
rule out that his symptoms are related to his alcohol use.  
She concluded that the Veteran's diagnoses are not at least 
as likely as not related to his military experience.

The Veteran underwent neuropsychiatric testing in May 2005, 
pursuant to the April 2005 VA examiner's request.  Diagnoses 
at that time were generalized anxiety disorder, alcohol 
abuse, and cognitive changes due to unspecified and possibly 
multiple medical factors, including alcohol abuse.  It was 
further indicated that the Veteran does not meet DSM-IV 
criteria B,C, D, or F for PTSD, and that his cognitive 
weakness are not attributable to PTSD.  

In January 2010, the Veteran underwent another psychiatric VA 
examination.  Two VA examiners agreed that, although the 
Veteran endorsed a number of symptoms of PTSD and generalized 
anxiety disorder, including trouble with sleep, irritability, 
and somatic complaints, he did not meet full DSM-IV-TR 
criteria for either disorder.  It was further noted that some 
symptoms of PTSD have continued throughout the Veteran's life 
and to this extent, it is as likely as not that these 
symptoms are related to his period of service.  However, they 
reported that currently these symptoms do not meet the full 
DSM-IV-TR criteria for either PTSD or generalized anxiety 
disorder.  It was also reported that Veteran's symptoms of 
anxiety, concentration problems, and irritable mood have 
recently become worse as his cognitive difficulties related 
to his dementia have become more pronounced.

As indicated above, the medical evidence of record contains 
conflicting evidence on the question of whether the Veteran 
actually meets the diagnostic criteria for PTSD and 
generalized anxiety disorder.

Based upon the cumulative evidence, the Board finds that 
service connection for an acquired psychiatric disorder, to 
include PTSD and generalized anxiety disorder, is not 
warranted.  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (2009).  In this case, 
while the Veteran's stressors are conceded based on his 
combat status, the persuasive medical evidence demonstrates 
that the Veteran does not currently have a diagnosis of PTSD.  
The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one physician's opinion over another 
depending on factors such clinical data or other rationale 
employed by the physician and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, the Board has afforded more weight to the July 
2002, April 2005, and January 2010 VA examiners' opinions, 
than to the other opinions.  The VA examiners had the 
opportunity to review the claims file and to conduct a 
personal examination of the Veteran.  In addition, the 
examiners provided an in-depth analysis of the Veteran's 
mental status; specifically cited DSM-IV criteria; and 
explained in detail why the criteria for diagnoses of PTSD 
and generalized anxiety disorder were not met.

The Board acknowledges that various VA treatment reports and 
private treatment reports indicating that the Veteran has a 
diagnosis of PTSD.  However, such diagnoses are of limited 
probative value.  Here, the medical reports that suggest that 
the Veteran has PTSD do not include explanation of how all of 
the diagnostic criteria are met, which stressor(s) were 
relied upon as a basis for the diagnosis, or discussion of 
the evidence considered.  In this regard, this record does 
not reflect that the claims file was reviewed or that 
pertinent medical evidence of the Veteran's history of 
treatment was considered.  For these reasons, the Board 
assigns these opinions significantly less weight.  The 
persuasive medical evidence shows that the Veteran does not 
have PTSD due to military trauma.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability. See 
38 U.S.C.A. § 1110.  Thus, where, as here, the weight of the 
medical evidence establishes that the Veteran does not have 
the disability for which service connection is sought, there 
can be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  In the instant case, 
the claim for service connection for an acquired psychiatric 
disability with regards to PTSD and generalized anxiety 
disorder must be denied because the first essential criterion 
for a grant of service connection-competent evidence of the 
claimed disability has not been met.

More importantly, the competent evidence of record provides 
evidence against a finding of a nexus between any current 
diagnosed psychiatric disorder and the Veteran's period of 
active service from September 1967 to April 1969.  Although 
the Veteran has a current diagnosis of dementia, the 
Veteran's cognitive disabilities have not been shown to be 
related to service.  The April 2005 VA examiner reported that 
the Veteran's cognitive disorder was not at least as likely 
as not related to military service, while the May 2005 
examiner reported that the Veteran's cognitive changes were 
due to unspecified and possibly multiple medical factors, 
including alcohol abuse.  There is no competent evidence of 
record indicating a relationship between the Veteran's 
dementia and service.

In addition to the medical evidence, the Board has considered 
the assertions of the Veteran and his representative; 
however, none of this evidence provides a basis for allowance 
of the claim.  As the Veteran and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, they are not competent to 
render a probative (persuasive) opinion on a medical matter, 
such as whether the Veteran currently has a psychiatric 
disorder that is medically related to service, and their lay 
assertions in this regard have no probative value. See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Additionally, he did not complain of any acquired psychiatric 
disorder or related symptoms until 2001, over 30 years after 
separation from service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
Veteran's entire medical history in determining if service 
connection is warranted, including a lengthy period of 
absence of complaints).  In the present case, to the extent 
that the Veteran is able to observe continuity of psychiatric 
symptoms since service, his opinions are outweighed by the 
lack of pertinent findings of chronic disability in service, 
the lack of pertinent findings after service, and the lack of 
any competent medical opinion linking or indicating a link to 
service.

This Board is aware of the Veteran's exemplary services to 
this nation.  Nonetheless, based on the facts presented in 
this case, the claim for service connection for an acquired 
psychiatric disorder, to include PTSD and generalized anxiety 
disorder must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  As clearly stated above, in this case the 
evidence against the Veteran's claim substantially outweighs 
the favorable evidence, and the benefit-of-the-doubt doctrine 
is accordingly not applicable. See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
October 2003, before the original adjudication of the claim.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran 
was provided with notice of the type of evidence necessary to 
establish a disability rating or effective date in March 
2006, and the Veteran's claim was readjudicated in a 
supplemental statement of the case dated in March 2010.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Further, in 
this case, as service connection is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the Veteran.  
The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied. 
 Private and service treatment records were obtained and 
associated with the claims file.  The Veteran underwent VA 
examinations in July 2002, April 2005, and January 2010, as 
well as neuropsychiatric testing n May 2005, to obtain 
medical evidence as to the nature and etiology of any 
acquired psychiatric disability.  The VA examiners reviewed 
the claims file, the Veteran's subjective history, clinical 
findings of record, and rendered an opinion.  The Board finds 
that the opinions are probative and consistent with the 
Veteran's service treatment records. See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Thus, the Board considers 
the opinions adequate.  There is no identified relevant 
evidence that has not been accounted for.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).





ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and generalized anxiety disorder, 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


